Citation Nr: 1455639	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-04 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of lumbosacral strain with degenerative disc disease (hereinafter, "low back disorder").

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran was on active duty from November 1978 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes this appeal previously included the issues of entitlement to service connection for hearing loss, tinnitus, and low back disorder.  In July 2011, the Board issued a decision which, in pertinent part, denied service connection for a low back disorder, and remanded the claims of service connection for hearing loss and tinnitus for further development.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a March 2012 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's decision to the extent it denied service connection for a low back disorder, and remanded the claim to the Board for action consistent with the JMR.  The Board subsequently remanded the claim of service connection for a low back disorder for further development in March 2013.  However, decisions below established service connection for hearing loss, tinnitus, and the low back disorder which resolved the appeal as to these service connection claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Nevertheless, the Veteran subsequently submitted new Notices of Disagreement (NODs) regarding the initial ratings assigned for these disabilities placing these issues in appellate status.

The record reflects the Veteran had requested a videoconference hearing in conjunction with this case, and such a hearing was scheduled for August 2014.  However, the record reflects the Veteran sent correspondence in July 2014 cancelling this hearing request.  See 38 C.F.R. §§ 20.702, 20.704 (2014).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the low back and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal is requested regarding his appellate claims for higher initial ratings for hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met regarding his appellate claims for higher initial ratings for hearing loss and tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which that to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his attorney, has withdrawn his appellate claims for higher initial ratings for hearing loss and tinnitus.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these appellate claims and they are dismissed.


ORDER

The appeal regarding the claims for higher initial ratings for hearing loss and tinnitus is dismissed.


REMAND

The record reflects that service connection was established for the low back disorder via a September 2013 rating decision, evaluated as 10 percent disabling effective from July 28, 2008.  Thereafter, the Veteran submitted an NOD in June 2014 regarding the initial rating assigned for this disability; however, the documents assembled for the Board's review, to include Virtual VA/VBMS, does not reflect a Statement of the Case (SOC) has been promulgated on this issue.  In fact, the Veteran's attorney asserted in a December 2014 statement that the appeal was still pending at the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  

The Veteran's attorney also contended in the December 2014 statement that the TDIU claim is inextricably intertwined with the claim for a higher initial rating for the low back disorder, and that it should be remanded for adjudication with that claim.  The Board concurs with this contention, and it will be so ordered.

The Board also notes, with respect to the TDIU claim, that the Veteran was accorded VA examinations for his hearing loss and tinnitus in February 2009 and November 2011; and for his low back disorder in February 2009 and August 2013.  However, it does not appear these examinations addressed the combined effect these service-connected disabilities have upon the Veteran's employability, and it is noted he has no other service-connected disability.  The Board finds that such development is necessary for resolution of the Veteran's TDIU claim.  Accordingly, a remand is also required for such an examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to a higher initial rating for his service-connected low back disorder and advise him of the time period in which to perfect an appeal as to this issue.

2.  Request the names and addresses of all medical care providers who have recently treated the Veteran for his service-connected hearing loss, tinnitus, and low back disorder.  After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his service-connected disabilities and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate his TDIU claim.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation. 

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, readjudicate the TDIU claim in light of any additional evidence added to the records assembled for appellate review to include whether this case should be referred for extraschedular consideration to the Under Secretary for Benefits or the Director of Compensation and Pension Services.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this issue was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


